Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Online Virtual Pump Panel (as evidenced by “Online Virtual Pump Panel™ - Fire Apparatus Trainer” at www.Facebook.com) (“OVPP”).
Regarding claim 1, OVPP discloses an apparatus comprising a pump panel training device (p. 1), comprising a plurality of simulated gages operable to imitate gages upon a fire truck pump panel (p. 1), a plurality of simulated controls operable to imitate controls upon the fire truck pump panel (pp. 2-3), and a simulated water hose operable to imitate one of water temperature changes, water temperature pressure, and water hose vibration for the fire truck pump panel (p. 1: “Water Temp”).
Regarding claim 5, OVPP discloses wherein the simulated water hose comprises a water hose circuit operable to circulate water through the simulated water hose (Fig. 1).
Regarding claim 6, OVPP discloses a display operable to display rendered graphics (Fig. 1).
Regarding claim 7, OVPP discloses wherein the display comprises a touch screen display operable to receive inputs from a user (Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over OVPP in view of Ironwolf (as evidenced by “SCARIEST VR Game We've Ever Played! - Iron Wolf” at www.Youtube.com) (“Ironwolf”)
Regarding claim 9, Ironwolf suggests—where OVPP does not disclose—a virtual reality visor (p. 2).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of OVPP and Ironwolf to make the simulation environment more realistic and thus effective.
Regarding claim 10, Ironwolf suggests—where OVPP does not disclose—wherein the plurality of simulated gages are rendered as graphics upon the virtual reality visor (p. 2).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of OVPP and Ironwolf in order to make the simulation environment more realistic and thus effective.
Regarding claim 11, Ironwolf suggests—where OVPP does not disclose—a computerized device operable to operate augmented reality (p. 2).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of OVPP and Ironwolf in order to make the simulation environment more realistic and thus effective.
Regarding claim 12, OVPP discloses wherein the plurality of simulated gages are rendered as graphics upon the computerized device (p. 1). 

Allowable Subject Matter
Claims 13-15 are allowed.  Claims 2-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715